Citation Nr: 9925915	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder as 
secondary to the service connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who had active service from September 1984 to 
June 1987, appealed that decision to the BVA.  In February 
1998 the Board REMANDED this case to the RO for additional 
development, and the case is once again before the Board for 
appellate review. 


FINDING OF FACT

A back disorder is not shown to be causally or etiologically 
related to the service connected left knee disability, or 
otherwise related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that the RO has sufficiently attempted to fully 
develop the facts relevant to this case.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  
Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted, shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310(a) (1998).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected disability, the veteran shall 
be compensated for the degree of disability, and no more, 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Moreover, if a condition noted during service is not shown to 
be chronic, then continuity of symptomatology after service 
generally is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1998).  The chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology. See  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999) (distinguishing the factual circumstances in 
Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)).

With respect to the evidence of record, the veteran's service 
medical records are negative for any complaints of or 
treatment for any back complaints.  Additionally, the 
evidence includes medial records from the Columbus VA Medical 
Center (VAMC) dated from January 1994 to March 1998 which 
describe the treatment the veteran has received over time for 
various complaints of low back pain.  Specifically, these 
records include November 1995 notations indicating the 
veteran had chronic back pain suspected to be secondary to 
her gait.  Also, January 1996 notations show the veteran 
complained of back pain which might have been related to 
prolonged standing or to leaning on her right knee to unload 
to her left knee.  And, April 1996 notations indicate she had 
symptoms of low back pain which seemed to be caused by her 8 
years of chronic knee symptomatology with associated altered 
standing and walking posture.

An April 1998 VA examination report reveals the veteran had 
diagnoses of chronic lumbosacral strain; chronic left knee, 
left foot, and left hip sprain; and chronic left knee 
chondromalacia by history.  This report includes notations by 
the examiner indicating that the veteran's symptoms related 
to her lower back, right knee, left hip, left ankle, and left 
foot were not a significant impairment, as well as that her 
left knee condition was not a factor in the onset of her 
complaints in the other mentioned areas.  Specifically, the 
veteran's low back condition was found not to be the direct 
result of her left knee disability.

Lastly, a March 1999 VA examination report, with addendum, 
reveals the veteran complained of low back pain which she 
believed was related to her altered gait and left knee 
disability.  However, upon physical examination, including 
MRI, x-ray, and EMG examinations, the veteran was assigned 
diagnoses of chronic lumbosacral strain, and chronic left 
knee sprain and chondromalacia by history; neither spinal 
stenosis/compression nor electrical evidence of left 
lumbosacral radiculopathy/neuropathy were found.  
Furthermore, the veteran's test results were found not to 
correlated with her complaints. 

With respect to the evidence of record, the law is clear that 
it is the Board's duty to assess the credibility and 
probative value of the evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In weighing the evidence 
available, the Board notes that the various medical notations 
included within the medical records from the Columbus VAMC, 
as described above, appear to link the veteran's low back 
disorder to her service connected left knee disability.  
However, the Board finds that these medical notations are 
primarily based on information provided by the veteran, are 
unenhanced by any additional objective medical findings, and 
are unsupported by proper medical testing.  As such, these 
notations do not constitute competent medical evidence for 
purposes of providing a nexus, and their probative value is 
outweighed by the evidence contained in the April 1998 and 
March 1999 VA examinations previously discussed.  See id; see 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995). 

After a review of the record, the Board finds that the 
veteran has not submitted persuasive medical evidence showing 
that her current low back problems are proximately due to or 
the result of a service connected disability, or are 
otherwise related to her period of service.  Moreover, the 
Board notes that the first indication contained in the 
evidence of records that the veteran had any back problems 
dates back to 1994, which is more than 5 years after her 
discharge from service.  As such, the medical evidence does 
not show that the veteran has had a continuity of back 
symptomatology since her discharge from service to the 
present.  See 38 C.F.R. § 3.303(b) (1998); see Clyburn v. 
West, No. 97-1321 (U.S. Vet. App. April 2, 1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)); see also Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Thus, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for a back disorder as secondary to the service 
connected left knee disability, and her claim must be denied.  
See 38 U.S.C.A. § 5107(a). 

In arriving at this determination, the Board has considered 
the various written statements by the veteran, her 
representative, and an employer, which tend to link the 
veteran's low back disorder to her left knee disability.  
However, as the veteran, her representative and her employer 
are lay persons not competent to offer an opinion requiring 
medical knowledge, such statements do not constitute medical 
evidence which would prove the existence of a service-related 
disability.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 


ORDER

Service connection for a back disorder as secondary to the 
service connected left knee disability is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

